Case 2:20-cv-13134-LVP-RSW ECF No. 72-5, PagelD.3538 Filed 12/22/20 Page 1 of 6

STATE OF MICHIGAN

IN THE THIRD JUDICIAL CIRCUIT COURT FOR THE COUNTY OF WAYNE

Cheryl A. Costantino and
Edward P. McCall, Jr.
Plaintiffs,
Hon. Timothy M. Kenny
Case No. 20-014780-AW
City of Detroit; Detroit Election
Commission; Janice M. Winfrey,
in her official capacity as the
Clerk of the City of Detroit and
the Chairperson and the Detroit
Election Commission; Cathy Garrett,
In her official capacity as the Clerk of
Wayne County; and the Wayne County
Board of Canvassers,
Defendants.

OPINION & ORDER

At a session of this Court
Held on: December 8, 2020
In the Coleman A. Young Municipal Center
County of Wayne, Detroit, MI

 

PRESENT: Honorable Timothy M. Kenny
Chief Judge
Third Judicial Circuit Court of Michigan
Plaintiffs Cheryl A. Costantino and Edward P. McCall, Jr. initially sought injunctive
relief from this Court requesting an “independent, non-partisan audit” before Wayne
County Board of Canvassers certified the November 3, 2020 general election. On
November 13, 2020, this Court denied Plaintiffs’ motion for the requested injunctive

relief.
Case 2:20-cv-13134-LVP-RSW ECF No. 72-5, PagelD.3539 Filed 12/22/20 Page 2 of 6

After the entry of this court's order, the Wayne County Board of Canvassers certified
the Wayne votes on November 17, 2020. The Board of State Canvassers certified the
vote on November 23, 2020. Pursuant to MCL 168.845, the Board of State Canvassers
delivered the statement and certificate of vote totaled determinations to the Michigan
Secretary of State. On November 23, 2020 pursuant to MCL 168.46, Governor
Whitmer filed the certificate of the names and addresses of the electors of this state
chosen as electors of President and Vice President of the United States.

Plaintiffs renewed their motion for a results audit of Wayne County election results
pursuant to Michigan Constitution Article 2, Section 4 (1)(h). Rather than the original
request for an “independent, nonpartisan” audit, they now seek to have the audit
conducted by the Wayne County Clerk. Plaintiffs’ request that the Clerk complete the
audit before December 14, 2020, the date Michigan Electors are scheduled to vote in
the Electoral College.

The Defendant Wayne County Clerk claims Plaintiffs’ motion should be denied,
because the Michigan Secretary of State, rather than the County Clerk, is statutorily
responsible for conducting the audit. The County Clerk also contends that the
Secretary of State has already committed to conducting an audit of the Wayne County
election results and has not been joined as a party defendant to this motion.

The remaining defendants are not part of the Plaintiffs’ relief request. Defendants
City of Detroit and Detroit Election Commission seek sanctions against Plaintiffs,
claiming the present motion is frivolous.

Michigan Constitution Article 2, Section 4 (1)(h), indicates that a citizen has “the right
to have the results of statewide elections audited in such a manner as prescribed by law

to ensure the accuracy and the integrity of elections.” This constitutional language was

2
Case 2:20-cv-13134-LVP-RSW ECF No. 72-5, PagelD.3540 Filed 12/22/20 Page 3 of 6

part of an amendment to the 1963 Michigan Constitution. The amendment was passed
in the November 2018 general election.

In December 2018, the Michigan Legislature passed an amendment to MCL 168.31a
that was given immediate effect. The amendment provided direction to the Michigan
Secretary of State regarding its responsibilities for carrying out election audits as
required under the amended Michigan Constitution Article 2, Section 4.

The 2018 amendment to MCL 168.31a (1) retained earlier language that the
Secretary of State may audit election precincts. It also sets forth the Secretary of
State’s audit training and supervisory responsibilities for statewide election audits. MCL
168.31a (2).

This Court believes that Michigan Constitution Article 2, Section 4 (1)(h) and MCL
168.31a must be read together. When done so, the Court finds that MCL 168.31a
tracks the requirements of Michigan Constitution Article 2, Section 4 (1)(h). In the
present case, when Plaintiffs’ exercise their right under Article 2, Section 4, an audit is
required to be conducted. MCL 168.31a prescribes the procedure and format for such
an audit. However, MCL 168.31a also provides the Secretary of State with the
discretion to audit election precincts in statewide elections if no elector of the state
exercises the constitutional right to have an audit.

Plaintiffs have the right, pursuant to the Michigan Constitution to have an audit of the
November 3, 2020 general election. In light of Plaintiffs’ motion, the Court must
determine whether the Wayne County Clerk will conduct the audit, when will it be
conducted, and what type and scope of audit will occur.

As stated earlier, Michigan Constitution Article 2, Section 4 indicates that Michigan

citizens have “the right to have the results of statewide elections audited in sucha

3
Case 2:20-cv-13134-LVP-RSW ECF No. 72-5, PagelD.3541 Filed 12/22/20 Page 4 of 6

manner as prescribed by law to ensure the accuracy and integrity of elections.” The
Michigan Legislature supplied the required “as prescribed by law’ in December 2018 by
giving immediate effect to the amendment to MCL 168.31a. The statute MCL 168.31a
(1) authorizes the Secretary of State to audit the election precincts. MCL 168.31a (2)
authorizes the Secretary of State to prescribe the procedure for the election audits and
the training and certifying of county clerks and their staffs for conducting the election
audits, randomly selected by the Secretary of State in their counties. This section also
directs the Secretary of State to supervise each county clerk in the performance of the
election audits that are conducted. A review of MCL 168.31a does not authorize county
clerks to conduct the election audit independently. This Court failed to find any legal
authority permitting the Court to approve Plaintiffs’ motion for the Wayne County Clerk
to implement an audit of the Wayne County election results.

A reading of MCL 168.31a is silent on the issue of when the audit of a statewide
election is to occur. Some guidance, however, can be gleaned from MCL 168.847
which indicates the Secretary of State may authorize the release of all ballots, ballot
boxes, voting machines and equipment after 30 days following certification of an
election by the Board of State Canvassers. Comparing these statutes, the Court fails to
find guidance on the timing of any constitutional or statutory audit performed by the
Secretary of State under these authorities. The Michigan Legislature has given the
Secretary of State the responsibility for carrying out statewide audits, leaving the details
to the Secretary's discretion. This Court could not find any statutory mandate for the
commencement date of the audit.

MCL 168.31a (2) also guides the type and scope of the statewide election audit the

Secretary of State will conduct. The statute indicates that there is to be an audit of a

4
Case 2:20-cv-13134-LVP-RSW ECF No. 72-5, PagelD.3542 Filed 12/22/20 Page 5 of 6

random sample of precincts throughout the county. /d. Each audited precinct shall
include a results audit of a statewide race or ballot question. /d. The audit does not
constitute a recount of the vote. /d. When considering Plaintiffs’ motion for an audit, the
Court considered the information provided by all parties. The Court notes the

December 2, 2020 press release by the Michigan Bureau of Elections that indicates the
Secretary of State will conduct a risk-limiting audit. The Secretary describes the
scheduled audit as “the gold standard in validating election results.” Plaintiffs do not
contest that the Secretary of State has exercised her discretion to conduct the audit as
provided by MCL 168.31a (1).

In reviewing the present motion, the Court finds that Plaintiffs’ request for the audit of
the November 3, 2020 general election should properly be directed to the Michigan
Secretary of State. MCL 168.31a. This Court finds no legal authority that permits the
Wayne County Clerk to conduct an audit of Wayne County election results or that
separates the audit from the oversight of the Secretary of State. In light of the statutory
authority establishing the procedure to implement the constitutional right to an election
audit, it appears to this Court that Plaintiffs’ motion should be filed before the Court of
Claims pursuant to MCL 600.6419 requesting mandamus relief.

In conclusion, the Court recognizes Plaintiffs’ constitutional right to an audit. This
Court concludes that the Michigan Secretary of State is the one to carry out that audit
pursuant to MCL 168.31a. Since the Secretary of State has made a public commitment
to do an audit of the Wayne County vote, Plaintiffs’ motion for the audit is premature. If
the Secretary of State were not to comply with the audit right asserted by Plaintiffs, they

could file a mandamus petition with the Michigan Court of Claims.
Case 2:20-cv-13134-LVP-RSW ECF No. 72-5, PagelD.3543 Filed 12/22/20 Page 6 of 6

For the reasons stated above, the Plaintiffs’ motion for the Wayne County Clerk to
complete an audit before December 14, 2020 is DENIED.
As this is an issue of first impression on a public question, no costs or attorney fees

are assessed against Plaintiff.

December 8, 2020

    

Chief Judge
Third Judicial Circuit Court of Michigan
